Held, that plaintiff is not entitled to require defendants to raise the bottom of their reservoir and conduit to the level of the bottom of plaintiff’s spring, or to enjoin defendants from again lowering the bottom of said reservoir and conduit, nor is plaintiff entitled to enjoin defendants from using the water of said spring for the purposes permitted by said judgment to such an extent that it will lower the water of plaintiff’s spring to such an extent that it cannot be drawn through the outlet that existed just prior to the time plaintiff lowered such outlet to the bottom of said spring after defendants had constructed their reservoir. A new trial is necessary to ascertain what damages, if any, plaintiff will be entitled to recover under these circumstances. All concurred, except Lambert, J., who voted for reversal and dismissal of the complaint; Hubbs, J., not sitting.